         Case 9:20-mj-00046-KLD Document 3 Filed 12/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                     MJ 20-46-M-KLD
  Location Data of cellular telephone 406-
  437-8332, with Electronic Serial Number
  Unknown                                             ORDER



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

                    DATED this 8th day of December, 2020.




                                                 _____________________________
                                                 Kathleen L. DeSoto
                                                 United States Magistrate Judge




                                             1
